Citation Nr: 1217574	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California




THE ISSUES

1.  Entitlement to service connection for claimed post encephalitis syndrome.   

2.  Entitlement to service connection for claimed eye disorder to include as secondary to the service-connected seizure disorder.    

3.  Entitlement to service connection for claimed dental disability to include as secondary to the service-connected seizure disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In accordance with VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran asserts that she suffering from a post encephalitis syndrome due to a rubella vaccination she had in service.  After having a rubella vaccination in June 1985 during service, she reports developing flu-like symptoms, headache, breathing difficulty, dizziness, fever and nausea.  See the Veteran's testimony at the hearing before the Board in March 2012.   

The service treatment records show that, in August 1985, the Veteran sought medical treatment for general malaise, fatigue and vomiting.  The assessment was that of pharyngitis.  

A May 1986 service treatment record indicates that the Veteran had complaints of muscle ache, malaise, cough and severe headache.  The assessment was that of viral syndrome.  

In October 1990, the Veteran sought medical treatment for multi-system complaints and reported having symptoms of shakiness, numbness in the left arm from the shoulder to the hand, and nonspecific fatigue.  She added that the symptoms had been around in some form for many years.  

The Veteran underwent a mental health evaluation in February 1991 during service.  She reported having symptoms of lapses in memory, shaking and decreased energy.  The assessment was that of probable somatization disorder.  A February 1991 internal medicine clinic record indicates that the assessment was that of possible seizure disorder.  

In a June 1997 VA examination report, the examiner opined that it was possible that the Veteran had a post-vaccine flu-like illness that might have affected her central nervous system.  

A September 2000 statement, Dr. B.O., a neurologist and a primary care physician, opined that the Veteran had a probable rubella vaccine-induced (viral) neurological sequela.  In a May 2005 statement, Dr. B.O. added that the Veteran had rubella vaccine-induced (viral) neurological sequela (post encephalitis).  

Thus, the Board finds that an examination is needed to obtain a medical opinion as to whether the Veteran has a disability or disease of the central nervous system that is due the rubella vaccination and another event of her service.  38 U.S.C.A. § 5103A(d). 

The Veteran also asserts that service connection is warranted for an eye disorder and a dental disorder as secondary to her service-connected seizure disorder.  Service connection for partial complex seizure disorder was established in May 1993, and a 40 percent rating was assigned beginning on May 12, 2004.  

At the videoconference hearing in March 2012, the Veteran testified that she did not have any dental problems before she developed her seizure disorder.  

In a December 1994 statement, Dr. J.R., a dentist, indicated that the Veteran had undergone restorations involving teeth numbered 8, 9 and 11.  The dentist noted that, since that time, the Veteran reported experiencing nocturnal seizures with severe clenching of her muscles of mastication and opined that the resultant pressure caused fractures to the restorations of teeth numbered 9 and 11.  He indicated that the Veteran was given a hard acrylic night guard to prevent excessive pressure on the restorations.  A January 1997 VA examination report noted that the Veteran reported having poor dentition when she was taking Dilantin for seizures.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Thus, the Veteran's report of poor dentition after taking dilantin and clenching of the jaw during seizures are evidence of an association with a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Secondary service connection is granted where a service connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2011). 
  
Thus, the Board finds that an examination is needed to obtain a medical opinion as to the likelihood that any current dental disability was caused or aggravated by the service-connected seizure disorder.  38 U.S.C.A. § 5103A(d). 

The Veteran also contends that she developed an eye disorder due to the rubella vaccination in service or the resulting post encephalitis syndrome or as secondary to the already service-connected seizure disorder.  

At the videoconference hearing, the Veteran testified that she suffered a loss of vision in 1993 when her seizures were really bad and currently had double vision in the left eye.  She also reported experiencing vision problems in service after having the rubella vaccination.   

In a November 1993 statement, an optometrist indicated that the Veteran had visual problems and fluctuations and was not able to maintain visual acuity for a long period of time.  He opined that the problem was most likely neurological in origin since retinal disease has been ruled out.  

In a September 2000 statement, Dr. B.O. opined that the Veteran's visual problems might have a viral etiology (the probable rubella vaccine included viral neurological sequela).  

In a February 2005 statement, Dr. J.M., an optometrist, stated that the Veteran exhibited signs of optic neuritis and visual symptoms that were more likely than not due to post encephalitis syndrome and fibromyalgia.  The service treatment records show that, in service, the Veteran was diagnosed as having astigmatism.   

The record also shows that the Veteran currently receives treatment for the claimed disorders at VA.  The RO should obtain any records of treatment of the claimed conditions since October 2009 from the VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO also should contact the Veteran in order to have her provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA records showing treatment of the claimed conditions.   

The Veteran also should be informed that she may submit evidence to support her claim. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all VA clinical records showing treatment of the claimed dental condition, visual disorder, and post encephalitis syndrome from the VA healthcare system since October 2009.  

2.  The RO should take appropriate steps to contact the Veteran in order to have her identify all sources of non-VA medical treatment for the claimed dental condition, visual disorder, and post encephalitis syndrome since service.   

Legible copies of any outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of her claim including any evidence of treatment for her claimed condition beginning in service or shortly thereafter.

3.  The RO then should have the Veteran scheduled for VA examination(s) to determine the nature and likely etiology of the claimed dental disorder, visual disorder, and post encephalitis syndrome.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

After examining the Veteran and reviewing the entire record, an appropriate VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current disability manifested by post encephalitis or central nervous system dysfunction due to the rubella vaccination in June 1985 or another vaccination or other event or incident of her period of active service.  

An appropriate VA examiner also should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current dental disability that was caused or aggravated by the service-connected seizure disorder or medications used in treatment thereof.  

An appropriate examiner also should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current visual or eye disability that is causally related to the rubella vaccination in 1985 or another event or incident during her period of active service or was caused or aggravated by the service-connected seizure disorder.     

If the examiner finds that any current dental condition or  visual or eye disorder was aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms, and that her reports must be considered in formulating the requested opinions.

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and her representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


